ORDER
PER CURIAM.
Myra Whitworth (Mother) appeals from the trial court’s judgment terminating her parental rights to K.A.J.M.W., B.D.S., and *607E.D.W. pursuant to Section 211.447 RSMo Cum.Supp.1998.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).